Citation Nr: 1316592	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to an initial compensable rating for chronic back pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his representative




ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to June 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of chronic back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish the Veteran had total occupational and social impairment at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an increased rating for disability due to major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.149, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

In March 2010 the Veteran filed a claim seeking service connection for depression.  In an April 2011 rating decision service connection for major depressive disorder was granted and a 70 percent rating was assigned effective March 28, 2010.  38 C.F.R. § 4.149, Diagnostic Code 9434 (2012).  The Veteran contends he should be entitled to a higher initial rating due to his major depression and anxiety.

Under Diagnostic Code 9434, a 70 percent evaluation is assigned when major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when major depressive disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As discussed above, service connection for the Veteran's major depressive disorder was granted with an effective date of March 28, 2010.  The Veteran has appealed the downstream issue of the disability rating assigned.  As such, all evidence since the grant of service connection will be reviewed to assess the appropriateness of the current 70 percent rating.

All evidence of record was reviewed and it appears the Veteran has only received limited post-service treatment for major depressive disorder, although the Veteran reported taking lorazepam daily to treat his condition.  In March 2011 the Veteran was provided with a VA examination to evaluate his current psychiatric condition.  The examiner noted the Veteran's history consistent with the record, including the Veteran's previous alcohol abuse and divorce.  The Veteran reported anxiety, irritability, sense of impending doom, suspiciousness, history of violence, and difficulty sleeping.   He also reported panic attacks which occurred more than once per week.  The Veteran stated he has a good relationship with his mother, siblings, and children, a cordial relationship with his ex-wife, but no relationship with his father.  The examiner opined the symptoms the Veteran described were severe.  

The examiner noted the Veteran appeared oriented with appropriate behavior and hygiene during the examination, though he did note the Veteran made poor eye contact.  The examiner indicated the Veteran's mood and affect suggested depressed mood, anxiety, and impaired impulse control.  He also noted impaired attention and focus.  The examiner opined that the Veteran experienced obsessive behaviors, such as checking doors and locks, which were severe enough to interfere with routine activities.  Based on the foregoing the examiner opined the Veteran had recurrent major depression and assigned a GAF score of 42.  Overall, the examiner noted the Veteran had some interference in activities of daily living due to his depression, including difficulty establishing and maintaining effective work and social relationships.  In support of this opinion the examiner noted the Veteran had suicidal ideation, near continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Board notes these are all symptoms associated with a 70 percent rating under the VA's rating schedule, as listed above.

At his October 2012 hearing, the Veteran testified his general physician had been prescribing his lorazepam, and he did not receive treatment from a psychiatrist.  However, the Veteran indicated he was going to a psychiatrist later that week to discuss inpatient treatment.  The Board held the record open for additional time so the Veteran could submit evidence of his potential inpatient treatment.  In January 2013 the Veteran submitted additional evidence directly to the Board, including a waiver of initial consideration of the new evidence by the agency of original jurisdiction.  Therefore, the Board may properly consider the recently submitted evidence.

The newly submitted evidence includes a record from Texas Health Resources in October 2012 with the label 'psychiatry.'  The record indicates the Veteran was discharged to his home on a routine basis.  Additionally, four issues were identified for the Veteran to focus on in continuing care: continue structure and the setting of firm limits, continue to develop healthy coping skills, substance abuse, and take medications as prescribed.  The record also indicates an additional appointment was scheduled for treatment with a psychiatrist a few days later.  However, the Veteran did not submit any records of this treatment, nor did he indicate he actually received any treatment from the psychiatrist.  As such, the Board finds the newly submitted evidence includes all records the Veteran indicated currently exist, and merely suggests there may be possible future treatment.  Additionally, this newly submitted record does not provide an opinion as to the current severity of the Veteran's service connected major depressive disorder, and as such does not indicate a total disability rating was warranted. 

The record also contains several written statements and hearing testimony from the Veteran in which he described his own major depressive disorder.  For example, in his August 2011 written notice of disagreement the Veteran asserted that his depression and anxiety impacted his life in a major way, including nearly becoming an alcoholic.  He stated that his heavy drinking and seclusion lead to his divorce and his strained relationship with his son.  He also stated he was let go from several good jobs due to his anxiety and depression and resulting difficulties focusing.  In a March 2012 written statement the Veteran added that his depression also caused problems in relating to co-workers while at his job.  At his October 2012 hearing the Veteran testified that he continued to work in the customer service industry, but has had to miss nearly nine weeks of work in the past year through FMLA leave due to his depression.

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as describing his feelings of isolation and anxiety.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds the Veteran is capable of describing some of his symptoms of major depressive disorder.  However, the Veteran's own statements more closely align with symptoms of a 70 percent rating, not 100 percent.  For example, the Veteran testified as to the impairments his condition has caused on his occupation, such as limiting the type of job he can perform and causing him to miss work at his current job.  However, by the Veteran's own admission he continued to be employed, providing highly probative evidence that he was not experiencing total occupational impairment.

The Board has reviewed all of the foregoing and finds that a 70 percent rating continues to be appropriate.  As discussed above, a 70 percent rating is assigned when the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the evidence of record the Veteran meets this standard.  The Veteran has testified as to occupational impairments he has experienced due to his major depressive disorder, including being let go from previous jobs and missing time from his current job.  Additionally, the examiner opined the Veteran has some interference in performing activities of daily living due to his depression, and in support of his opinion the examiner directly quoted several of the symptoms associated with a 70 percent rating.  As such, the Board finds that the evidence of record establishes that the Veteran is currently entitled to a 70 percent rating.

However, the Board has reviewed all evidence of record and finds that the Veteran has not established he was entitled to a total disability rating for major depressive disorder at any point during the period on appeal.  As discussed above, a 100 percent rating is assigned when the Veteran's condition causes total occupational and social impairment.  The evidence of record does not establish the Veteran meets this standard.  The Veteran described a cordial relationship with his ex-wife and a continued relationship with his son, even if more distant than the Veteran would prefer.  Although the Veteran experienced challenges in these relationships, the evidence of record establishes he has continued to have a relationship with his family.  Even a strained relationship is evidence that the Veteran was not experiencing total social impairment.  Moreover, the Veteran testified as recently as October 2012 that he continued to be employed.  The Board acknowledges the Veteran reported numerous difficulties at work, including difficulties relating to his co-workers and missing several weeks of work due to his depression.  However, the Veteran's continued ability to maintain employment suggests he was not experiencing total occupational employment.  

Based on the foregoing, the Board finds that the Veteran does not experience total social and occupational impairment and, as such, a total disability rating for his major depressive disorder is not merited.  Therefore, the Veteran's claim for an increased rating for his service-connected major depressive disorder is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In this case, the Veteran's claim for service connection for major depressive disorder was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records and records have been provided, and the Veteran testified he has not received any treatment at a VA facility.  Additionally all known private treatment records have been received and associated with the claims file.  As discussed above, the most recently submitted medical records indicate the possibility of future psychiatric treatment, however the Veteran has not indicated he has received any such treatment.  Therefore, the Board finds the VA has completed its duty to assist by obtaining all known private treatment records.  

Additionally, the Veteran was able to testify at a hearing before the Board.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) required that the Veteran's Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation; (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, during the October 2012 Board hearing, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's major depression, specifically regarding entitlement to an increased rating.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might substantiate the claim, and specifically inquired as to recent treatment records.  As pertinent recent evidence was identified, the VLJ held the record open after the hearing, and the Veteran submitted the referenced evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

The Veteran's claim for an increased rating for major depressive disorder is denied.


REMAND

In March 2010, the Veteran filed a claim seeking service connection for chronic back pain.  In March 2011 the Veteran was provided with a VA examination.  During this exam all x-rays of the spine were normal and diagnostic testing revealed the Veteran had normal range of motion throughout his back.  Based primarily on this examination the RO granted service connection in an April 2011 rating decision and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement seeking a compensable rating and timely perfected his appeal to the Board.

In January 2013 the Veteran submitted additional private treatment records from October 2012 directly to the Board.  The Veteran also included a waiver of initial consideration of this new evidence by the agency of original jurisdiction and as such, the Board may properly consider the recently submitted evidence.  In the October 2012 treatment records the Veteran's physician noted he had experienced increased pain in his back since approximately four years earlier.  The physician took additional x-rays of the Veteran's back which revealed the Veteran had moderate degenerative joint disease for the first time during the period on appeal.  Unfortunately, this private physician did not conduct diagnostic testing to measure the Veteran's range of motion.  As such, the Board finds that there is probative evidence suggesting the Veteran's back condition has increased in severity, but the Board does not currently have adequate medical evidence for rating purposes.  As such, a new examination is needed.  38 C.F.R. §§  3.326, 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify all private medical treatment he may have received for his chronic back pain since October 2012.  Copies of any identified treatment records should be sought and associated with the Veteran's claims file.  (In general, the Veteran should continue to send in private treatment records to the VA regarding his back condition as they come in to avoid delay in the adjudication of his case).

2.  Upon completion of the above, schedule the Veteran for an examination to evaluate the nature and severity of his chronic back pain, or any associated condition.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.

3.  Then readjudicate the appeal.  If the increased rating claim is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


